Citation Nr: 0722108	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-12 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a separate compensable evaluation for 
symptomatology, other than cervicogenic headaches, associated 
with service-connected post-concussion syndrome.

2.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar strain with degenerative changes


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from April 1981 to July 
2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  Subsequent to the February 2003 
decision, the veteran relocated to Virginia, and his appeal 
is currently within the jurisdiction of the RO in Roanoke.

In September 2006, the Board remanded the issues listed above 
for additional evidentiary development.  This case has since 
been returned to the Board for further appellate action.  In 
addition to remanding the issues listed above, the September 
2006 decision included a denial on the merits as to the issue 
of entitlement to an initial evaluation in excess of 10 
percent for cervicogenic headaches, associated with post-
concussion syndrome.  The Board's decision with respect to 
that issue is final.  See 38 C.F.R. § 20.1100 (2006).  
Accordingly, that issue will not be revisited here.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for lumbar strain with degenerative changes is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for or 
to undergo a VA examination necessary to evaluate the 
symptomatology, other than cervicogenic headaches, associated 
with service-connected post-concussion syndrome.

2.  The symptomatology associated with the veteran's post-
concussion syndrome, other than cervicogenic headaches, is 
not severe enough either to interfere with occupational and 
social functioning or to require continuous medication.


CONCLUSION OF LAW

A separate compensable rating for symptomatology associated 
with the service-connected post-concussion syndrome, other 
than cervicogenic headaches, is not warranted. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 3.655, 4.124a, Diagnostic Code 
8045; 4.130, Diagnostic Code 9304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is currently assigned a 10 percent disability 
rating for cervicogenic headaches, as a component of his 
service-connected post-concussion syndrome.  That issue is 
not on appeal.  However, the veteran is seeking a separate 
compensable disability rating for other symptomatology 
associated with the service-connected post-concussion 
syndrome, including memory problems and loss of executive 
functioning.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with notice of the evidence necessary to substantiate 
his claim, to include notice that he submit any pertinent 
evidence in his possession, by letter mailed in August 2005.  
A similar letter was sent in March 2007.  Notice of the type 
of evidence necessary to establish disability ratings and 
effective dates was provided in March 2006.  While the 
required notice was provided after the initial adjudication 
of the claim, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Following the provision of the required notice and 
satisfactory attempts at completion of all indicated 
development of the record, the RO readjudicated the veteran's 
claim in March 2006 and April 2007.  There is no indication 
or reason to believe that the ultimate decision of the RO on 
the merits of the claim would have been different had VCAA 
notice been provided before the initial adjudication of the 
claim.  

The Board notes that the veteran has been afforded 
appropriate VA examinations, and service medical records and 
pertinent VA medical records have been obtained.  As will be 
discussed in more detail below, the veteran failed to report 
for a VA examination ordered by the Board, and scheduled to 
evaluate any additional symptomatology associated with the 
service-connected post-concussion syndrome, other than 
cervicogenic headaches.  The Court has held that VA's duty to 
assist the veteran in developing the facts and evidence 
pertinent to a veteran's claim is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  In this case, the veteran has not 
done so, and in light of the lack of any explanation for his 
failure to report, the Board finds that there is no 
reasonable possibility that further attempts to obtain an 
examination would be productive.

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  See Bernard, 4 Vet. App. 384.  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Failure to Report for VA examination 

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken as set out in the following paragraph.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, 
the terms examination and reexamination include periods of 
hospital observation when required by VA. 38 C.F.R. § 
3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

Increased Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2006).

Separate disability ratings are appropriate in cases in which 
the veteran has separate and distinct manifestations arising 
from the same disability, notwithstanding VA's anti-
pyramiding regulation, 38 C.F.R. § 4.14 (2006).  See Esteban 
v. Brown, 6 Vet. App. 259 (1994).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2006).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Analysis

Failure to Report for VA examination 

The veteran has been afforded the opportunity to report for a 
current VA examination.  He was scheduled for an examination 
in March 2007 in response to the Board's September 2006 
remand.  He failed to report for that examination, and he has 
not provided any reason for his failures to report.

In addition to simply showing that the veteran failed to 
report for a scheduled VA examination, 38 C.F.R. § 3.655 also 
requires a showing that entitlement or continued entitlement 
to a benefit cannot be established or confirmed without a 
current VA examination.  In this case, while the record 
contains medical evidence with respect to headaches, there is 
very little competent evidence with which to evaluate any 
additional symptomatology, such as memory problems and loss 
of executive functioning.  Indeed, as will be discussed 
below, the opinion evidence on this matter is inconclusive, 
and as a practical matter, the objective findings do not 
support a compensable rating.  While the veteran is competent 
to describe his symptoms, he is not competent to evaluate his 
performance in terms of what is considered normal, and this 
is crucial in determining entitlement to a compensable 
rating.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006); see also Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) [where record does not adequately reveal 
current state of claimant's disability, fulfillment of duty 
to assist requires contemporaneous medical examination, 
particularly if there is no additional medical evidence which 
adequately addresses the level of impairment since previous 
examination].  

Moreover, where there is a claim for increase, but medical 
evidence accompanying the claim is not adequate for rating 
purposes, a VA examination will be authorized, and 
individuals for whom an examination has been scheduled are 
required to report for the examination.  38 C.F.R. § 3.326(a) 
(2006).  In Shoffner v. Principi, 16 Vet. App. 208 (2002), 
the Court held that the language of 38 C.F.R. § 3.304(c) 
gives VA the discretion to determine how much development is 
necessary, citing 38 C.F.R. § 3.304(c).

In this case, the Board found that the medical evidence 
accompanying the claim was inadequate for rating purposes, 
and a VA examination was scheduled.  The veteran failed to 
report for the scheduled examination, and he has submitted no 
other evidence that would be an adequate substitute for the 
scheduled examination.  Moreover, the veteran has presented 
no good cause for his failure to report for the examination 
scheduled in connection with his claim.  Indeed, it does not 
appear from a review of the claim file that the veteran has 
offered any explanation for his failure to report for VA 
examination.  While it does appear that the veteran's address 
changed during the period on appeal, the notice of 
examination was mailed to the most recent address of record.  
There is no indication that any correspondence from the RO or 
the AMC was returned as undeliverable.  The April 2007 
supplemental statement of the case (SSOC) was sent to the 
veteran's current address, as recorded in VA's database.

In sum, based on the inadequate state of the evidence of 
record with respect to the claimed memory problems and loss 
of executive functioning, the Board finds that entitlement to 
the benefit sought cannot be established without a current VA 
examination.  Such an examination is therefore necessary.  
While the appropriate action in an increased rating claim 
would be to deny the claim, as this case involves the appeal 
of an initial disability rating, the Board will instead 
decide the claim based on the evidence of record.  38 C.F.R. 
§ 3.655(b).

Merits Discussion

The Board finds that the evidence currently of record does 
not support a separate compensable rating for symptoms other 
than cervicogenic headaches.  In part, the provisions of 
38 C.F.R. § 4.124a, Diagnostic Code 8045 (brain disease due 
to trauma) prohibit a separate rating in addition to the 10 
percent already assigned for headaches.  That code provides 
that purely subjective complaints, such as headaches, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  

In the veteran's case, the record contains no diagnosis of 
multi-infarct dementia, and the veteran is currently rated 
for brain injury residuals on the basis of headaches.  This 
would appear to preclude the assignment of a compensable 
rating for any other residual disability related to the head 
trauma.  However, as noted in the September 2006 decision, 
the Board specifically chose not to rate the veteran's 
headache symptomatology under Diagnostic Code 8045, so as not 
to preclude an additional compensable rating if warranted.  
This is supported by medical evidence showing that the 
veteran's headaches are cervicogenic, i.e., muscular or 
tension headaches.  The Board concluded in September 2006 
that Diagnostic Code 8045 was not as appropriate as a rating 
under Diagnostic Code 8100 (migraine).  The September 2006 
decision is final with respect to the rating for headaches.  
Accordingly, the Board has also considered whether a separate 
compensable rating is warranted on the basis of cognitive 
impairment.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9304 (dementia due 
to head trauma), a noncompensable rating is to be assigned 
where a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A 10 percent rating represents occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

In the veteran's case, although a March 2002 VA 
neuropsychology consultation included the examiner's opinion 
that test findings of slowed fine motor coordination, slow 
initial acquisition of words and a possible relative weakness 
on a letter fluency task, may reflect very mild executive 
dysfunction, the examiner also opined that, alternatively, 
his test performances might suggest emotional factors.  This 
opinion is essentially inconclusive.  While the Board is 
cognizant that it is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so, Mittleider v. West, 11 
Vet. App. 181, 182 (1998), in this case, the crucial factor 
in the Board's finding that a separate compensable rating is 
not warranted is that, despite below average performance on 2 
of the tests conducted by the March 2002 examiner, the 
veteran performed in the average to above average range on 28 
tests, and the March 2002 examiner found that the veteran's 
overall performance was still within normal limits.  

Indeed, the examiner stated that the veteran "performed 
within normal limits on virtually every neuropsychological 
test administered during this evaluation."  In light of the 
veteran's complaint of memory problems, it is particularly 
notable that the examiner found that "there does not appear 
to be evidence for significant memory problems."  The 
examiner went on to state that the veteran's performances on 
immediate and delayed recall of verbal and visual material 
ranged between low average and high average.  

Objective findings that are considered to be within normal 
limits do not reflect the type and degree of impairment 
contemplated for a 10 percent rating.  

In terms of other cognitive impairment, the examiner noted 
that the veteran's spontaneous speech was of normal rate and 
rhythm, and contained normal grammatical content. 
Comprehension of conversational speech appeared intact.  The 
veteran was oriented, his affect was appropriate, and he 
denied any current or past problems with depression.  A 
February 2002 VA examination showed no evidence of 
psychiatric disease.  

In sum, the March 2002 VA examination, and other medical 
evidence of record, simply does not show that a compensable 
rating is warranted for any symptomatology associated with 
post-concussion syndrome other than headaches.  Therefore, 
the Board finds that a preponderance of the evidence is 
against the claim, and a separate compensable rating is not 
warranted for any portion of the period here on appeal.  See 
Fenderson, 12 Vet. App. 119.

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for symptomatology associated with service-
connected post-concussion syndrome, and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluations.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.  

The Board acknowledges that the Court has specifically held 
that the Board cannot apply 38 C.F.R. § 3.655 when the record 
reflects that the veteran has not been provided with notice 
of the regulation.  See Marsh v. West, 11 Vet. App. 468 
(1998).  With respect to this case, the Appeals Management 
Center informed the veteran, in the April 2007 SSOC, of the 
consequences of not cooperating with the development of his 
claim.  Indeed, the veteran was specifically provided with 
the language of 38 C.F.R. § 3.655.  Because he was given 
proper notice and the opportunity to respond, the Board's 
action on his failure to provide evidence requested on his 
claim is not prejudicial.  Moreover, as the Board has 
considered the claim on the merits, there is no prejudice to 
the veteran with respect to any potential notice deficiencies 
relating to the Board's application of 38 C.F.R. § 3.655.  
See also Bernard, 4 Vet. App. at 394.


ORDER

A separate compensable rating for symptomatology, other than 
cervicogenic headaches, associated with the service-connected 
post-concussion syndrome is denied.


REMAND

The Board remanded this claim in September 2006 in part to 
obtain X-rays and/or MRI reports pertaining to the veteran's 
back, which were noted in a February 2002 VA bones 
examination report.  The February 2002 examination was 
conducted at the San Diego VA medical Center (VAMC), close to 
where the veteran resided at that time.  Shortly thereafter, 
the veteran moved to his current address in Stafford, 
Virginia.  It appears that the Appeals Management Center 
(AMC) submitted a request to the VA Medical Center in 
Washington, D.C. for these records.  That request was 
returned with a check in the box indicating that there is "no 
record of treatment for the above-named veteran at this 
facility."  Based on a review of the record, the identified 
reports would be expected to be kept at the VAMC in San 
Diego, not in Washington, D.C.  It does not appear that any 
attempt was made to obtain records from the San Diego VAMC or 
from the Balboa Naval hospital, which was specifically 
mentioned in the report.  The Board believes that there is a 
reasonable possibility that another attempt to obtain these 
records would be fruitful.

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992). 

The Court has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should send the 
veteran a letter requesting that he 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to treatment or 
evaluation of his low back disability 
during the period of this claim or the 
identifying information and any necessary 
authorization to enable the VA to obtain 
such records on his behalf.  The veteran 
should specifically be asked to identify 
the facility at which the X-rays and MRI 
noted in the February 2002 examination 
were conducted.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  The RO should specifically obtain any 
outstanding existing records of X-rays or 
MRI reports pertaining to the veteran's 
back from the appropriate VA or military 
facility (including the San Diego VAMC and 
the Balboa Naval hospital) and associate 
such records with the claims folder.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's back claim.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

	(CONTINUED ON NEXT PAGE)





No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Dennis F. Chiappetta
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


